DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–10 is/are pending.

Drawings
The drawings were received on 11 January 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Teraoka et al. (JP 2016-213106 A, hereinafter Teraoka).
Teraoka  discloses a method for deposition of solid electrolyte material on electrode active material, comprising the steps feeding electrode active material (2X, [0093]) from a first storage unit (62) to a first hopper (642, [0116]), while simultaneously feeding solid electrolyte material (3X, [0093]) from a second storage unit (63) to a second hopper (643, [0116]), feeding inert gas to the first dosing hopper (642) and to the second hopper (643) via an inert gas pump (641, [0112]), feeding the electrode active material (2X) via the first hopper (642) into a reaction space (66, [0116]), feeding the solid electrolyte material (3X) via the second hopper (643) into the reaction space (66, [0116]).
Teraoka does not disclose, teach, or suggest the following distinguishing feature(s):
A method a method for deposition of solid electrolyte material on electrode active material in reaction space, comprising simultaneously feeding an electrode active material and a solid electrolyte material, wherein an electronic structure of the electrode active material and of the solid electrolyte material during the simultaneous feed into the reaction space is influenced by the first dosing means and the second dosing means, such that the electrode active material and the solid electrolyte material bond to one another at least in part while retaining the crystal structure of the solid electrolyte material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725